*865
By the Court.

Stephens, J.,
delivering the opinion.
There is no objection made to this evidence for want of sufficient sanction of its verity. It is not hearsay evidence, for the sayings were uttered by the defendants while in the commission of the trespass for which they were sued. The objection urged against it is, that it is irrelevant, since the fact that the plaintiff had traded with negroes could be no justification for committing a trespass on him. We do not say that the fact amounts to a justification of the trespass— we think it does not: but the fact was a proper one to be considered in fixing the amount of damages. To hold otherwise, is to ignore any distinction between the fiend who does mischief for the love of it, and the frail mortal who allows his indignation, on account of a real injury, to hurry him into an illegal mode of redress. We think the evidence ought to have been admitted.
Judgment reversed.